Health concerns associated with electromagnetic fields (short presentation)
The next item is a short presentation of the report by Mrs Ries, on behalf of the Committee on the Environment, Public Health and Food Safety, on health concerns associated with electromagnetic fields.
Mr President, before coming to the substance, I would like to say a word, if you would allow me, on the form. I am not the first and I shall certainly not be the last to speak out against Rule 45 of the Rules of Procedure, which prevents debate this evening on what is nonetheless a most important issue for the people of Europe.
No debate, no speakers on behalf of the groups, nothing. I would therefore like to thank, in spite of everything, and even though, I am sorry to say, they are not here, Mrs Ayala, Mrs Lucas, Mr Adamou, Mrs Sinnott, Mrs Ferreira and even Mr van Nistelrooij, who are without a Chamber, a virtually empty Chamber, at almost 11 p.m. Not bad either is the 11 p.m. slot for an issue that is of great interest and concerns millions of citizens in Europe.
I come now to the substance. For ten years our Parliament had not taken up this issue. It was time, therefore, because 10 years is an age, or almost an age, when it comes to new technology: a boom in wireless devices, mobile phones, wifi, bluetooth, base stations, high-voltage power lines. These waves are all around us, bringing undeniable benefits, which I do not for a moment question in this report, but also, it has to be said, giving rise to serious questions with regard to their impact on our health.
Therefore, let us be clear, it is in a somewhat sensitive area that I have had to prepare this report, with ever increasing controversy about the health risks of these low frequency waves and the inability of the scientific community, also, to reach an agreement.
Here are a few examples of the ambitious proposals which, I hope, will be supported tomorrow: protection for areas that are at risk and vulnerable people, that is, schools, crèches, retirement homes, convalescent homes and health care establishments, of course.
Ethical considerations also are essential with regard to this issue, and we must lay down procedures to ensure independence of scientific research and expertise. We must also call for a change in behaviour with regard to mobile phones by encouraging the use of ear pieces, limiting mobile phone use among children and young people, educating them in safer techniques, monitoring certain marketing campaigns, and having operators and electricity companies share base stations and masts.
I do have one regret, however, and it is important because it concerns the initial paragraph of my report, calling for a review of the limits on emissions. Unfortunately, I was not supported by my colleagues in the Committee on the Environment, Public Health and Food Safety, even though - I must point this out - word for word, the same text received virtually unanimous support in our plenary session of 2 September last year, in the context of another report on the European environment and health action plan for 2004-2010.
The Commission's current policy of burying its head in the sand - I apologise for using that turn of phrase, Commissioner - certainly does not help to provide the clarity European citizens are waiting for, and, on the contrary, the experts continue to disagree, and court actions are on the increase, with judgments being in favour sometimes of operators and sometimes of local residents' associations.
In conclusion, it is a status quo approach that is being advocated by the World Health Organization and also by the Commission, with the rendez-vous clause for 2015 - virtually another decade - to review whether continual exposure to this cocktail of low frequency waves could cause cancerous tumours. This approach, therefore, is not the right one. It seems lightweight to me, and I hope with all my heart that, when faced with potential health issues in the future, we will not be told that it was responsible.
The precautionary principle that underpins our proposal is not a principle of inaction, but a principle of action and expertise to reduce uncertainty. It is this dynamic and progressive definition that we are defending today in this sensitive area of electromagnetic waves. That is why the alternative resolution tabled by the Group of the Greens/European Free Alliance has my full support - I must make that clear. It comes back, I might add, to my original proposal of reducing the emission thresholds, as nine Member States and a whole series of regions, two of which are very close to me - Wallonia and the Brussels region - are already doing, that is, they are using three volts per metre instead of the 41 volts per metre authorised at present by the 1999 recommendation.
Nevertheless, I am rapporteur for the European Parliament on this issue, and I want above all to retain the other advances in this report, as adopted in committee. It is the latter, of course, that I shall be asking you to vote for tomorrow.
In conclusion, Mr President, Commissioner, I want to deliver two messages. The issue of electromagnetic waves and their impact remains open, and I am convinced that the next European Parliament will take up this matter again. Europe must reassure its citizens and take over this debate, which at present is being conducted only in the courts.
Vice-President of the Commission. - (DE) Mr President, honourable Members, I should like to express my sincere thanks to the European Parliament and particularly to Mrs Ries, the rapporteur for this own-initiative report on electromagnetic fields (EMFs).
This issue - EMFs - is indeed very controversial in the eyes of many European citizens, although many others, us included, also see it as being most important.
The complexity of this issue and the strength of feeling surrounding it mean that it is particularly important to gather very precise facts and to evaluate them carefully, adequately and objectively.
Therefore, the Commission is following this issue continuously and very attentively, as indeed it is required to do in accordance with Council Recommendation 1999/519.
For this reason, the Commission regularly obtains information from the independent scientific committees in order to stay up to date on the possible risks of EMFs. The recent 'SCENIHR opinion' - the opinion of the competent scientific committee - on this subject was only adopted in January of this year.
I should like to add here that the Commission is following the developments in the Member States and the latest court rulings against mobile phone companies in France with great attention and observing very closely the lowering of exposure limits for base stations in the Brussels Capital Region.
I can assure Parliament that the Commission will attend to the demands made in the resolution with great care.
Let me just examine a few points briefly.
Firstly, there is already a framework at EU level laying down exposure limits and production standards and also a defined level of protection in terms of known effects.
Secondly, the independent scientific studies to date do not justify amending the scientific basis for these exposure limits.
The Commission will also continue to follow scientific progress in this field closely in order to establish whether the exposure limits need to be adjusted.
Thirdly, the Commission is committed to stepping up the dialogue with stakeholders on the potential health effects of EMFs. In addition, the Commission wishes to cooperate with the main actors to make it possible to react adequately to public concerns.
I should like to emphasise quite clearly our endeavours to also promote research in this field to clarify the remaining uncertainties.
The item is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
We have to recognise that at present there are few reliable and accepted scientific data on the effects of magnetic fields on the human body. They are nonetheless part of our everyday lives (mobile phones, wireless technology), and 80 % of citizens consider that they do not have enough information about the possible effects, and 50 % of them say they are worried.
Until now, the scientific community could only issue divided, and sometimes contradictory, opinions, and public authorities have not really given attention to this problem. I therefore give my full support to this report, which calls on States to regularly update the threshold values for these fields and recommends, in accordance with the precautionary principle, prohibiting the installation of antennas in vulnerable areas (schools, health care establishments).
I am also in favour of the European Commission launching a scientific study in order to better assess the effects of exposure to electromagnetic fields. Public authorities, manufacturers and consumers must obtain accurate information so as to measure these risks and, if necessary, take appropriate protection measures. It is also important to make recommendations, based on good practices, to better protect the health of citizens, whether they are users of appliances or residents living near to base stations or high-voltage power lines.